07/27/2022


           IN THE SUPREME COURT OF THE STATE OF MONTANA
                                                                                        Case Number: DA 21-0390


                                      DA 21-0390
                                   _________________

RANDY LAEDEKE, DARLA PRENN, for
THE ESTATE OF LILA M. LAEDEKE,

             Plaintiffs and Appellants,

      v.                                                           ORDER

BILLINGS CLINIC, and John Doe
Defendants unknown at this time,

             Defendant and Appellee.
                                 _________________

       Pursuant to the Internal Operating Rules of this Court, this cause is classified for
submission on briefs to a five-justice panel of this Court.
       The Clerk is directed to provide a copy hereof to all counsel of record and to the
Honorable Brett Linneweber, District Judge.

                                                  For the Court,




                                                                             Electronically signed by:
                                                                                   Mike McGrath
                                                                      Chief Justice, Montana Supreme Court
                                                                                   July 27 2022